Case 3:20-cv-06151-FLW-TJB Document 1-2 Filed 05/20/20 Page 1 of 6 PageID: 8




                        EXHIBIT A
    MER-L-000471-20 03/04/2020 10:50:34 AM Pg 1 of 4 Trans ID: LCV2020450940
Case 3:20-cv-06151-FLW-TJB Document 1-2 Filed 05/20/20 Page 2 of 6 PageID: 9
     MER-L-000471-20 03/04/2020 10:50:34 AM Pg 2 of 4 Trans ID: LCV2020450940
Case 3:20-cv-06151-FLW-TJB Document 1-2 Filed 05/20/20 Page 3 of 6 PageID: 10
     MER-L-000471-20 03/04/2020 10:50:34 AM Pg 3 of 4 Trans ID: LCV2020450940
Case 3:20-cv-06151-FLW-TJB Document 1-2 Filed 05/20/20 Page 4 of 6 PageID: 11
     MER-L-000471-20 03/04/2020 10:50:34 AM Pg 4 of 4 Trans ID: LCV2020450940
Case 3:20-cv-06151-FLW-TJB Document 1-2 Filed 05/20/20 Page 5 of 6 PageID: 12
         MER-L-000471-20 03/04/2020 10:50:34 AM Pg 1 of 1 Trans ID: LCV2020450940
Case 3:20-cv-06151-FLW-TJB Document 1-2 Filed 05/20/20 Page 6 of 6 PageID: 13




                        Civil Case Information Statement
Case Details: MERCER | Civil Part Docket# L-000471-20

Case Caption: WELCOME HOTEL GROUP LLC VS                         Case Type: CONTRACT/COMMERCIAL TRANSACTION
LEXINGTON INSURANCE                                              Document Type: Complaint with Jury Demand
Case Initiation Date: 03/04/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: JOHN B KEARNEY                                    Is this a professional malpractice case? NO
Firm Name: KEARNEY AND ASSOCIATES PC                             Related cases pending: NO
Address: 210 WHITE HORSE PIKE                                    If yes, list docket numbers:
HADDON HEIGHTS NJ 08035                                          Do you anticipate adding any parties (arising out of same
Phone: 8565477733                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Welcome Hotel Group LLC               Are sexual abuse claims alleged? NO
Name of Defendant’s Primary Insurance Company
(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Business
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? YES




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

03/04/2020                                                                                           /s/ JOHN B KEARNEY
Dated                                                                                                             Signed
